Case: 22-40471     Document: 00516557545         Page: 1     Date Filed: 11/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 28, 2022
                                  No. 22-40471
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Perez-Barocela,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:12-CR-757-2


   Before Haynes, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam:*
          Luis Perez-Barocela, federal prisoner # 26178-379, moves for leave to
   proceed in forma pauperis (IFP) in his appeal from the denial of his 18 U.S.C.
   § 3582(c)(1)(A)(i) motion for compassionate release. He is currently serving
   a 235-month sentence for conspiracy to possess with intent to distribute more


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40471      Document: 00516557545          Page: 2    Date Filed: 11/28/2022




                                    No. 22-40471


   than 1,000 kilograms of marijuana. The district court determined that Perez-
   Barocela failed to show extraordinary and compelling reasons warranting
   relief and that the policy statements set forth in the applicable Sentencing
   Guidelines and the 18 U.S.C. § 3553(a) factors did not weigh in favor of relief.
   See § 3582(c)(1)(A)(i).
          Perez-Barocela first contends that his preexisting conditions and
   vulnerability to COVID-19 were extraordinary and compelling circumstances
   that warranted compassionate release and that the district court should have
   obtained his medical records or a response from the Government. Second,
   he argues that a shift in “societal norms and attitudes towards marijuana”
   constituted an extraordinary and compelling circumstance warranting relief.
   Finally, Perez-Barocela argues that the district court, in discussing his
   criminal history as a basis for denying relief based on the § 3553(a) factors,
   erred in finding that he had charges pending in Florida for cocaine trafficking,
   when he had actually pleaded guilty to and was convicted of those charges.
   Perez-Barocela fails to identify a nonfrivolous argument for appeal. See Ward
   v. United States, 11 F.4th 354, 361 (5th Cir. 2021); United States v. Chambliss,
   948 F.3d 691, 693-94 (5th Cir. 2020).
          Accordingly, his IFP motion is DENIED, and the appeal is
   DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24
   (5th Cir. 1997); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5th Cir.
   R. 42.2.




                                           2